Citation Nr: 0019549	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for central serous 
retinopathy of the left eye and small horseshoe tear in the 
right and left eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1948, from March 1952 to September 1953, and from 
March 1955 to March 1972.  His appeal regarding the eyes 
comes before the Board of Veterans' Appeals (Board) from an 
October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
His appeal regarding PTSD comes before the Board from a July 
1998 rating decision of the same RO.  

On the veteran's August 1998 substantive appeal, he indicated 
that he was only appealing the issue concerning his eyes.  
However, he proffered testimony regarding PTSD at his RO 
hearing in November 1998, which has been construed as  his 
substantive appeal on this latter issue, and he indicated in 
a subsequently received statement that he desires to continue 
to pursue the appeal of that issue.  

The veteran requested a hearing before a Board Member sitting 
in St. Louis, Missouri.  By a letter dated May 1999, he 
requested that he instead be afforded another RO hearing in 
lieu of the Travel Board hearing.  However, he withdrew the 
request for the RO hearing in a statement received by the RO 
in June 1999.



FINDING OF FACT

The veteran has not presented competent medical evidence that 
central serous retinopathy of the left eye and small 
horseshoe tear in the right and left eyes are etiologically 
related to active duty.


CONCLUSION OF LAW

The claim of entitlement to service connection for central 
serous retinopathy of the left eye and small horseshoe tear 
in the right and left eyes is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has indicated that he had a toxic foam sprayed 
into his eyes on two occasions during service, and these 
incidents produced his current eye condition.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, service connection may be granted for 
disability resulting from "an event or exposure" in service.  
Id.; 38 C.F.R. § 3.303 (1999).  A disease which is diagnosed 
after service discharge may be considered to be service 
connected if an event or exposure during service subsequently 
results in disability or death.  Id.

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim. 
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

The veteran testified at his November 1998 RO hearing that a 
toxic agent, which was later banned from military usage, was 
sprayed into his eyes in 1955 during a rescue at Smokey Hills 
Air Force Base, Kansas.  The veteran reported that his eyes 
were flushed with water and he wore patches over them for 
three days.  He said that the second time he had a toxic 
agent sprayed into his eyes was in North Africa at City 
Slamine.  The veteran described a rescue after a B-47 bomber 
had caught fire; he claims that his eyes were sprayed again 
with the toxic agent during the rescue.  A corpsman treated 
him by flushing his eyes, and he remained off duty for three 
days.  He said that he had not suffered any other trauma to 
his eyes.

According to a report from the Letterman Army Medical Center 
of April 1978, the veteran had a visual acuity of 20/15 in 
his right eye and 20/20 in his left eye.  The left eye had 
multiple small punctate yellow dots in the central macular 
region.  Peripheral examination revealed a horseshoe tear at 
11 o'clock in the right eye with a small hole noted posterior 
to the tear.  The left eye had a small peripheral horseshoe 
tear at 5 o'clock at the ora.  The examiner thought that the 
veteran had a late onset of central serous retinopathy, and 
the diagnosis was central serous retinopathy, left eye, and a 
small horseshoe tear in both eyes.  The examiner did not 
mention any incident that had occurred during service in 
connection with the diagnoses.

Although the veteran's service medical records do not show 
that the incidents in question occurred, the Board will 
accept that they did, in fact, occur for the purposes of a 
well-grounded analysis.  However, the veteran has not 
submitted any competent medical evidence that his eye 
condition is etiologically related to active service.  His 
claim must therefore be denied as not well grounded.  The 
Board acknowledges that the veteran is sincere in his belief 
that two incidents during active duty caused a current eye 
condition, but there is no evidence that he has sufficient 
medical training, education, or expertise to enable him to 
offer a competent medical determination.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Only health care professionals 
can enter conclusions which require medical opinions, such as 
a medical diagnosis of disability or an opinion as to the 
relationship between a current disability and service.  As a 
result, the veteran's lay opinion does not present a 
sufficient basis upon which to find this claim to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) (layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the condition causing symptoms).  
In light of this deficiency, his claim must be denied as not 
well grounded.  

As the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the claim well grounded.  Thus, 
there is no additional duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempts fails.


ORDER

A well-grounded claim having not been submitted, the claim of 
entitlement to service connection for central serous 
retinopathy of the left eye and small horseshoe tear in the 
right and left eyes is denied.


                                                           
REMAND 

The veteran has claimed entitlement to service connection for 
PTSD.  In reviewing a claim for service connection, the 
initial question is whether the claim is well grounded.  A 
well-grounded claim for service connection for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
case involving PTSD is the equivalent of in-service 
incurrence or aggravation; and [3] medical evidence of a 
nexus between service and the current PTSD disability."  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran has testified that he participated in the crash 
and fire protection field during his active duty.  He has 
cited a number of rescues in which he participated, 
purportedly causing his PTSD.  He said that he participated 
in Operation Top Dog V.  The veteran has presented a 
temporary order that shows he was to participate in that 
operation, and the order reflects that he was authorized to 
carry a weapon.  At his RO hearing in November 1998, he 
indicated that he was assigned to the 8th Tactical Fighter 
Wing, and he spent long hours on call in Thailand to fight 
airplane fires.  He said that in August 1968 he was assistant 
fire chief when an F4 fighter crashed, and that he helped 
with the recovery of the pilot.  

If the claimed stressor is related to combat, service 
evidence that the veteran was engaged in combat or that he 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In this case, the veteran has 
not been awarded any of the military citations that evince 
combat.  His claimed service stressors do not relate to 
combat service, and thus his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

The veteran has submitted evidence of the specific incidents 
which he believes have caused his PTSD.  A Letter of 
Favorable Communication dated March 1963 reflects that he 
participated in the rescue of a Spanish F-86 aircraft crash 
near Morton Air Base, Spain.  A performance appraisal of 
April 1965 shows that aircraft crashes were not uncommon, and 
the veteran was calm under emergency conditions.  He 
submitted a performance appraisal of October 1968, in which 
he is praised for his actions during an incident in which 
some ordnance was endangered by a monsoon, and the veteran 
stopping the flow of electricity to water in the area of the 
debris, thereby allowing military personnel to render the 
ordnance safe.  

The RO has attempted to verify the veteran's stressors.  The 
RO requested casualty reports from the 8th Tactical Fighter 
Wing during the month of August 1968, and it received reports 
of several non-combat casualties during the time that the 
veteran was serving in Thailand, but none specific to the 
flight operations at the location specified by the veteran at 
his November 1998 RO hearing.  

At a VA examination in August 1998, an examiner stated that 
the veteran had symptoms associated with PTSD.  He was 
affirmatively diagnosed with PTSD at a VA examination at 
Columbia VA Medical Center (MC) in October 1998, along with 
depression, not otherwise specified.  History obtained during 
this time included being a member of a fire rescue team in 
Vietnam and some post-service stressors. 

A VA examiner in November 1999 indicated that the veteran 
"has had a tendency to second guess his actions in Vietnam, 
as an emergency leader for aircraft, but clearly did a very 
competent job."  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded, meaning plausible, and 
there is further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In this regard the Board notes that the 
there is medical evidence of a diagnosis of PTSD based, in 
part, on the veteran's history of inservice stressors.  
However, the claimed stressors have not been verified.  It is 
the Board's judgment that the 
RO should contact the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for the purpose of 
verifying the veteran's alleged stressors. 

In addition, the Board finds that another VA examination 
should be provided to ascertain whether there is a diagnosis 
of PTSD based on any verified in-service stressor.  38 C.F.R. 
§ 3.304(f); Cohen, supra.

1.  The RO should request from the 
National Personnel Records Center copies 
of the veteran's complete service 
personnel/administrative file, duty 
assignments, etc., to include his DA Form 
20.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
since service.  Following the procedures 
of 38 C.F.R. § 3.159, the RO should 
obtain copies the related treatment 
records which are not already on file.

3.  The RO should contact the USASCRUR, 
and request that they provide records 
which might verify the veteran's alleged 
stressors.  The RO should provide 
USASCRUR with a summary of the veteran's 
alleged stressors and copies of his 
service personnel records.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination 
concerning his claim of service 
connection for PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner.  If PTSD is diagnosed, such 
diagnosis must be in accordance with the 
standards of DSM-IV.  In this regard, the 
psychiatrist should clearly identify the 
claimed event(s) which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressor(s) are considered sufficient 
under the standards of DSM-IV.

The RO should then review the record and ensure that all the 
above actions have been completed.  When the RO is satisfied 
that the record is complete and the psychiatric examination 
is adequate, the RO should review all of the evidence of 
record and readjudicate the issue of entitlement to service 
connection for PTSD.  If the action taken is adverse to the 
veteran, he and his representative should be furnished an 
appropriate supplemental statement of the case.  They should 
also be afforded the opportunity to respond.  Then the case 
should be returned to the Board.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

